Citation Nr: 0709117	
Decision Date: 03/28/07    Archive Date: 04/09/07

DOCKET NO.  99-11 814	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for chronic fatigue 
syndrome.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

H. E. Costas, Associate Counsel








INTRODUCTION

The veteran served on active duty from May 1989 to May 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from  April 1998, April 1999 and October 
2006 rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Waco, Texas.  In April 1998 and 
April 1999, the RO denied entitlement to service connection 
for chronic fatigue syndrome claimed as due to undiagnosed 
illness.  In October 2006, the RO held that service 
connection was not warranted for sleep disturbance as due to 
an undiagnosed illness.

In December 2000, November 2003 and March 2005, the Board 
remanded the matter for additional evidentiary development



FINDINGS OF FACT

1.  The veteran had active duty in Southwest Asia during the 
Persian Gulf War.

2. The veteran's chronic fatigue is not related to his period 
of service, to include as due to an undiagnosed illness or 
sleep deprivation.



CONCLUSION OF LAW

Chronic fatigue syndrome was not incurred in or aggravated by 
the veteran's active military service and may not be presumed 
to have been incurred therein.  38 U.S.C.A. §§ 1110, 1117, 
1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.317 (2006).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126, and 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), are examined.

First, VA has a duty to indicate which portion of information 
should be provided by the claimant, and which portion VA will 
try to obtain on the claimant's behalf, which was 
accomplished by April 2005 and October 2005 letters, with 
respect to the claim of entitlement to service connection for 
chronic fatigue syndrome. 

During the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a claim of 
service connection, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id. At 484.

Despite any inadequate notice provided to the appellant, no 
prejudice results in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the appellant has been prejudiced 
thereby).   Particularly, the veteran has been afforded the 
information necessary to advance any contention by means of 
the April 2005 and October 2005 letters.  As such, the 
veteran was aware and effectively notified of information and 
evidence needed to substantiate and complete his claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

Because a preponderance of the evidence is against the claim, 
any potentially contested issue regarding a downstream 
element is rendered moot.  Again, the veteran is not 
prejudiced by the Board's consideration of the pending 
issues.  

The Court in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
continued to recognize that typically a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim for VA benefits.  In this 
case, entitlement to service connection for chronic fatigue 
syndrome was denied by April 1998 and April 199 rating 
decisions, prior to the enactment of VCAA.  The record, 
however, contains an October 2006 supplemental statement of 
the case following the April 2005 and October 2005 letters.  
See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) 
(holding that a timing error can be cured when VA employs 
proper subsequent process).  

It is further noted that in order to be consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), a VCAA notice 
must also request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  38 C.F.R. § 3.159(b)(1).   See Pelegrini, 18 Vet. 
App. at 121.  In this case, this principle has been fulfilled 
by the April 2005 and October 2005 letters.

Next, VCAA requires VA to assist the claimant in obtaining 
evidence necessary to substantiate a claim, 38 C.F.R. 
§ 3.159(c), which includes providing a medical examination 
when such is necessary to make a decision on the claim.  The 
record contains the veteran's service medical records, VA 
outpatient reports, and VA examination reports dated in 
October 1998 and October 2005, and a November 2005 addendum.  
Notably, the veteran has not identified any further 
outstanding and relevant evidence in response to the April 
2005 and October 2005 VCAA letters.  

Based on the foregoing, VA satisfied its duties to the 
veteran.



Analysis

The veteran alleges that he is entitled to service connection 
for chronic fatigue syndrome as due to an undiagnosed 
illness, based upon his service in the Southwest Asia.  The 
veteran was stationed in Southwest Asia from September 1990 
to March 1991.  

Except as provided in paragraph (c) of 38 C.F.R. § 3.317, VA 
shall pay compensation in accordance with chapter 11 of title 
38, United States Code, to a Persian Gulf veteran who 
exhibits objective indications of a qualifying chronic 
disability, provided that such disability: (i) became 
manifest either during active military, naval, or air service 
in the Southwest Asia theater of operations during the 
Persian Gulf War, or to a degree of ten percent or more not 
later than December 31, 2006; and, (ii) by history, physical 
examination, and laboratory tests cannot be attributed to any 
known clinical diagnosis.  See 38 C.F.R. § 3.317(a)(1).  For 
purposes of 38 C.F.R. § 3.317(a)(1), a qualifying chronic 
disability means a chronic disability resulting from any of 
the following (or any combination of the following): (A) an 
undiagnosed illness; (B) the following medically unexplained 
chronic multisymptom illnesses that are defined by a cluster 
of signs or symptoms: (1) chronic fatigue syndrome; (2) 
fibromyalgia; (3) irritable bowel syndrome; or (4) any other 
illness that VA determines; or, (C) any diagnosed illness 
that VA determines in regulations to warrant presumptive 
service connection.  See 38 C.F.R. § 3.317(a).

A medically unexplained chronic multisymptom illness means a 
diagnosed illness without conclusive pathophysiology or 
etiology, that is characterized by overlapping symptoms and 
signs and has features such as fatigue, pain, and disability 
out of proportion to physical findings.  Chronic multisymptom 
illnesses of partially understood etiology and 
pathophysiology will not be considered medically unexplained.  
See 38 C.F.R. § 3.317(a)(1)(ii).

Additionally, for the purposes of 38 C.F.R. § 3.317(a)(1), 
signs or symptoms which may be manifestations of undiagnosed 
illness or medically unexplained chronic multisymptom illness 
include, but are not limited to: (1) fatigue, (2) signs or 
symptoms involving skin, (3) headache, (4) muscle pain, (5) 
joint pain, (6) neurologic signs or symptoms, (7) 
neuropsychological signs or symptoms, (8) signs or symptoms 
involving the respiratory system (upper or lower), (9) sleep 
disturbances, (10) gastrointestinal signs or symptoms, (11) 
cardiovascular signs or symptoms, (12) abnormal weight loss, 
(13) menstrual disorders.  See 38 C.F.R. § 3.317(b).

The veteran's service medical records demonstrate that he 
presented with complains of fatigue/malaise on three 
occasions throughout his period of service.  His first two 
complaints of fatigue and malaise where prior to his service 
in the Persian Gulf.  In April 1989, the veteran was treated 
for complaints of malaise; at that time, he also had a sore 
throat.  In March 1990, he complained of extreme fatigue; 
however, physical examination demonstrated no objective 
findings.  Nine months after his period of service in the 
Persian Gulf, in December 1991, the veteran was treated for a 
cough, runny nose, and general malaise; he was diagnosed as 
having the flu.  The veteran's service medical records do not 
include a diagnosis of chronic fatigue syndrome.

The veteran's post-service treatment records first document 
complaints of chronic fatigue in August 1997.  VA treatment 
records noted a four-month history of intense vertigo, 
fatigue, and disorientation.  A diagnosis of chronic fatigue 
syndrome was not made.   Throughout the pendency of this 
appeal, the veteran has been afforded several VA 
examinations.  None of the VA examiners have attributed his 
current fatigue to an undiagnosed illness.  Rather, VA 
medical examiners have consistently opined that his fatigue 
is attributable to sleep deprivation.  

In October 1998, the veteran reported for a VA general 
examination and a VA chronic fatigue syndrome examination.  
The veteran reported sudden spells of loss of energy that had 
been occurring over the last four to five years.  Both 
examiners opined that the veteran did not meet the criteria 
for chronic fatigue syndrome and that his subjective 
complaints of fatigue were perhaps secondary to inadequate 
sleep/sleep deprivation.  In November 2005, a VA examiner 
diagnosed the veteran as having chronic idiopathic fatigue 
and probable obstructive sleep apnea.  The examiner was later 
asked to review the claims folder and provide an opinion as 
to whether the veteran actually suffers from a sleeping 
disorder and if so, did this condition begin in service.  The 
examiner responded that the veteran failed to report for 
sleep apnea testing and two appointments with the pulmonary 
clinic; he was, therefore, unable to determine a diagnosis 
without adequate testing.  The examiner, however, opined that 
the veteran's complaints of fatigue and malaise in service 
did not constitute a chronic condition nor was a chronic 
disorder diagnosed during service.  

The Board acknowledges that the veteran's sleep apnea has yet 
to be confirmed; however, the veteran failed to report for 
sleep apnea testing and two appointments with the pulmonary 
clinic.  The duty to assist "is not always a one-way 
street" and that, "(i)f a veteran wishes help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
putative evidence."  Wood v. Derwinski, 1 Vet. App. 190 
(1991), at 193.  As such, the Board will proceed with its 
appellate review of the claim based upon the evidence of 
record.  38 C.F.R. § 3.655 (2005).

Based on a review of the evidence, the Board finds that the 
veteran does not have an undiagnosed illness or a chronic 
multi-symptom illness.  VA examiners have consistently opined 
that the veteran is experiencing a sleep disturbance, 
possibly from sleep apnea, which results in chronic fatigue 
that did not begin during service or as a consequence of 
service.  Additionally, the November 2005 examiner opined 
that treatment received for fatigue/malaise during service 
was for acute symptoms; there was no evidence of a chronic 
disability during service.  

The veteran's assertions that his current disabilities began 
during service or as a consequence of his service in the 
Persian Gulf are insufficient upon which to establish a 
relationship between a current disability and service as the 
veteran is not shown to have medical training and the medical 
evidence of record does not support that contention.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992) 
(Laypersons are not competent to offer medical opinions).  In 
fact, the medical opinions of record specifically refute the 
veteran's assertion that his chronic fatigue began during 
service or as a consequence thereof.   As such, service 
connection for chronic fatigue syndrome is denied.


ORDER

Service connection for chronic fatigue syndrome is denied.



____________________________________________
James L. March 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


